DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
  Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application do have a duty to disclose to  the U.S. Patent and Trademark Office, all material information known to the applicant(s) as defined in 37 CFR §1.56. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. See MPEP § 2001.06.
   Claim Objections
Claims 8-9  and 19-20 are objected to because of the following informalities: 
Claims 8, 19 in lines 3 , “one of the second network nodes” should be replaced by “one of the one of more second network nodes”.
Claims 9, 20 in lines 7, “one of the second network nodes” should be replaced by “one of the one of more second network nodes”.
Claims 9, 20 in lines 4, “wherein the nodes” should be replaced by “wherein the one of the one of more second network nodes”.
         Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, in dependent claims 2 and 24, applicant recites, “the other network nodes comprising one or more network nodes among the first and second network nodes other than the one or more next network nodes. “,  as recited in the  respective dependent claims 2, 13, 24 and 28, are vague. The claimed feature "the other network nodes comprising one or more network nodes among the first and second network nodes other than the one or more next network nodes.  as recited in claims 2, 13, 24 and  28,  are only found in ¶0175 & ¶0224. Both of those paragraphs, do not further clarify what actually “other network nodes“ refer to. As the metes and bounds of those claims are not clear, those claims are indefinite, hence, rejected. In order to advance prosecution, the limitation will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 12, 14, 23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (2022/0330156), Zhou hereinafter. Zhou teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. claims 1 and 23, Zhou teaches a method (Fig. 27-37) of a first network node (Fig. 15, 1504/Fig. 22 /Fig. 28/Fig. 32-35, gNB) and a first network node (Fig. 15, 1504/Fig. 22 /Fig. 28/Fig. 32-35, gNB), comprising: a memory (Fig. 15,1514) ; at least one transceiver (Fig. 15,1510/1512); and at least one processor (Fig. 15,1508)  communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:  send a scheduling switch notification to a user equipment (UE), the scheduling switch notification indicating that provision of scheduling information for the UE will switch from the first network node to one or more next network nodes in a cell group (Fig. 27-31 & ¶0292 - wireless device may receive a dormancy indication bitmap comprising a plurality of dormancy indication bits, wherein each bit of the plurality of dormancy indication bits, corresponding to a respective SCell group of the plurality of SCell groups, indicates a dormant/non-dormant state for the respective SCell group. In an example, the dormancy indication bitmap may be comprised in a downlink control information. In an example, a first bit (e.g., 1st  bit in FIG. 28) of the dormancy indication bitmap, being set to “0”, may indicate a dormant state for SCell group 1. A second bit (e.g., 2nd  bit in FIG. 28) of the dormancy indication bitmap, being set to “1” may indicate a non-dormant state of SCell group 2, and so on. Fig. 28-31 & ¶0293 - in response to the first bit of the dormancy indication bitmap indicating the dormant state for SCell group 1, the wireless device may transition one or more SCells of SCell group 1 into dormant state, comprising switching from an active BWP of Cell 1 to a dormant BWP of Cell 1, switching from an active BWP of Cell 2 to a dormant BWP of Cell 2. Fig. 28-31 & ¶0295 - when receiving a dormancy indication for a first cell, the wireless device may apply the dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a non-dormant state for the first cell, the wireless device may, by applying the dormancy indication, transition the first cell to the non-dormant state and transition the second cell to the non-dormant state based on the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a dormant state for the first cell, the wireless device, by applying the dormancy indication, may transition the first cell to the dormant state and transition the second cell to the dormant state based on the second cell being cross-carrier scheduled by the first cell.); and switch the provision of the scheduling information for the UE from the first network node to the one or more next network nodes (Fig. 27-31 & ¶0293 - in response to the first bit of the dormancy indication bitmap indicating the dormant state for SCell group 1, the wireless device may transition one or more SCells of SCell group 1 into dormant state, comprising switching from an active BWP of Cell 1 to a dormant BWP of Cell 1, switching from an active BWP of Cell 2 to a dormant BWP of Cell 2. Fig. 27-31 & ¶0295 - when receiving a dormancy indication for a first cell, the wireless device may apply the dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a non-dormant state for the first cell, the wireless device may, by applying the dormancy indication, transition the first cell to the non-dormant state and transition the second cell to the non-dormant state based on the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a dormant state for the first cell, the wireless device, by applying the dormancy indication, may transition the first cell to the dormant state and transition the second cell to the dormant state based on the second cell being cross-carrier scheduled by the first cell. ), wherein the UE is in connection with the first network node and one or more second network nodes simultaneously, the one or more next network nodes comprising the first network node, at least one second network node, or both (Fig. 27-31 & ¶0250 - In carrier aggregation (CA), two or more component carriers (CCs) may be aggregated. A wireless device may simultaneously receive or transmit on one or more CCs, depending on capabilities of the wireless device, using the technique of CA. In an example, a wireless device may support CA for contiguous CCs and/or for non-contiguous CCs. CCs may be organized into cells. For example, CCs may be organized into one primary cell (PCell) and one or more secondary cells (SCells). …. a base station may transmit, to a wireless device, one or more messages comprising configuration parameters of a plurality of one or more SCells. See ¶0293 & ¶0295, a dual connectivity capable of wireless device is connected to a plurality of network nodes/cells simultaneously as shown in Fig. 28, when the wireless device  receives  dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell) and wherein the scheduling information comprises information on communication resources scheduled for the UE to communicate with the first network node, the one or more second network nodes, or both, the communication resources comprising uplink (UL) resources, downlink (DL) resources, or both (Fig. 27-31 & ¶0288 - in response to transitioning the SCell from a dormant state to a non-dormant state, the wireless device may switch to the non-dormant BWP, configured by the base station, as an active BWP of the SCell. Based on the switching to the non-dormant BWP as the active BWP of the SCell, the wireless device may perform at least one of: monitoring PDCCH on the active BWP of the SCell (or monitoring PDCCH for the SCell when the SCell is configured to be cross-carrier scheduled by another cell), receiving PDSCH on the active BWP of the SCell, and/or transmitting PUCCH/PUSCH/RACH/SRS on the active BWP (e.g., if the active BWP is an uplink BWP)).

    PNG
    media_image2.png
    701
    653
    media_image2.png
    Greyscale

Re. claims 12 and 27, Zhou teaches a method (Fig. 27-37) of a user equipment (UE) (Fig. 15, 1502/Fig. 22 /Fig. 28/Fig. 32-35, UE) and a user equipment (UE) (Fig. 15, 1502/Fig. 22 /Fig. 28/Fig. 32-35, UE), comprising: a memory (Fig. 15, 1524); at least one transceiver (Fig. 15, 1520/1522); and at least one processor (Fig. 15, 1518) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive a scheduling switch notification from a first network node, the scheduling switch notification indicating that provision of scheduling information for the UE will switch from the first network node to one or more next network nodes in a cell group (Fig. 27-31 & ¶0292 - wireless device may receive a dormancy indication bitmap comprising a plurality of dormancy indication bits, wherein each bit of the plurality of dormancy indication bits, corresponding to a respective SCell group of the plurality of SCell groups, indicates a dormant/non-dormant state for the respective SCell group. In an example, the dormancy indication bitmap may be comprised in a downlink control information. In an example, a first bit (e.g., 1st  bit in FIG. 28) of the dormancy indication bitmap, being set to “0”, may indicate a dormant state for SCell group 1. A second bit (e.g., 2nd  bit in FIG. 28) of the dormancy indication bitmap, being set to “1” may indicate a non-dormant state of SCell group 2, and so on. Fig. 28-31 & ¶0293 - in response to the first bit of the dormancy indication bitmap indicating the dormant state for SCell group 1, the wireless device may transition one or more SCells of SCell group 1 into dormant state, comprising switching from an active BWP of Cell 1 to a dormant BWP of Cell 1, switching from an active BWP of Cell 2 to a dormant BWP of Cell 2. Fig. 28-31 & ¶0295 - when receiving a dormancy indication for a first cell, the wireless device may apply the dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a non-dormant state for the first cell, the wireless device may, by applying the dormancy indication, transition the first cell to the non-dormant state and transition the second cell to the non-dormant state based on the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a dormant state for the first cell, the wireless device, by applying the dormancy indication, may transition the first cell to the dormant state and transition the second cell to the dormant state based on the second cell being cross-carrier scheduled by the first cell.); and switch to monitor the one or more next network nodes for the scheduling information in accordance with the scheduling switch notification (Fig. 27-31 & ¶0293 - in response to the first bit of the dormancy indication bitmap indicating the dormant state for SCell group 1, the wireless device may transition one or more SCells of SCell group 1 into dormant state, comprising switching from an active BWP of Cell 1 to a dormant BWP of Cell 1, switching from an active BWP of Cell 2 to a dormant BWP of Cell 2. Fig. 27-31 & ¶0295 - when receiving a dormancy indication for a first cell, the wireless device may apply the dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a non-dormant state for the first cell, the wireless device may, by applying the dormancy indication, transition the first cell to the non-dormant state and transition the second cell to the non-dormant state based on the second cell being cross-carrier scheduled by the first cell. In response to the dormancy indication indicating a dormant state for the first cell, the wireless device, by applying the dormancy indication, may transition the first cell to the dormant state and transition the second cell to the dormant state based on the second cell being cross-carrier scheduled by the first cell.), wherein the UE is in connection with the first network node and one or more second network nodes simultaneously, the one or more next network nodes comprising the first network node, at least one second network node, or both (Fig. 27-31 & ¶0250 - In carrier aggregation (CA), two or more component carriers (CCs) may be aggregated. A wireless device may simultaneously receive or transmit on one or more CCs, depending on capabilities of the wireless device, using the technique of CA. In an example, a wireless device may support CA for contiguous CCs and/or for non-contiguous CCs. CCs may be organized into cells. For example, CCs may be organized into one primary cell (PCell) and one or more secondary cells (SCells). …. a base station may transmit, to a wireless device, one or more messages comprising configuration parameters of a plurality of one or more SCells. See ¶0293 & ¶0295, a dual connectivity capable of wireless device is connected to a plurality of network nodes/cells simultaneously as shown in Fig. 28, when the wireless device  receives  dormancy indication of the first cell on a second cell in response to the second cell being cross-carrier scheduled by the first cell)), and wherein the scheduling information comprises information on communication resources scheduled for the UE to communicate with the first network node, the one or more second network nodes, or both, the communication resources comprising uplink (UL) resources, downlink (DL) resources, or both (Fig. 27-31 & ¶0288 - in response to transitioning the SCell from a dormant state to a non-dormant state, the wireless device may switch to the non-dormant BWP, configured by the base station, as an active BWP of the SCell. Based on the switching to the non-dormant BWP as the active BWP of the SCell, the wireless device may perform at least one of: monitoring PDCCH on the active BWP of the SCell (or monitoring PDCCH for the SCell when the SCell is configured to be cross-carrier scheduled by another cell), receiving PDSCH on the active BWP of the SCell, and/or transmitting PUCCH/PUSCH/RACH/SRS on the active BWP (e.g., if the active BWP is an uplink BWP)).

    PNG
    media_image3.png
    551
    513
    media_image3.png
    Greyscale

Re. claims 3 and 14, Zhou teaches claims 1 and 12.
Zhou further teaches wherein the first network node is a primary cell (Pcell) and the one or more second network nodes are one or more secondary cells (Scell) corresponding to the primary cell. (Fig. 10B / Fig. 27-31 & ¶0143 - For a downlink BWP in a set of configured downlink BWPs on a primary cell (PCell).  Fig. 10B / Fig. 27-31 & ¶0155 - When CA is used, one of the aggregated cells for a UE may be referred to as a primary cell (PCell). …the SCells may be configured after the PCell is configured for the UE. Fig. 10B / Fig. 27-31 & ¶0156 - Configured SCells for a UE may be activated and deactivated based on, for example, traffic and channel conditions. Fig. 10B / Fig. 27-31 & ¶0251 - When configured with CA, a base station and/or a wireless device may employ an activation/deactivation mechanism of an SCell to improve battery or power consumption of the wireless device. When a wireless device is configured with one or more SCells, a base station may activate or deactivate at least one of the one or more SCells. Upon configuration of an SCell, the SCell may be deactivated unless an SCell state associated with the SCell is set to “activated” or “dormant”. Fig. 27-31 & ¶0288 - in response to transitioning the SCell from a dormant state to a non-dormant state, the wireless device may switch to the non-dormant BWP, configured by the base station, as an active BWP of the SCell. Based on the switching to the non-dormant BWP as the active BWP of the SCell, the wireless device may perform at least one of: monitoring PDCCH on the active BWP of the SCell (or monitoring PDCCH for the SCell when the SCell is configured to be cross-carrier scheduled by another cell), receiving PDSCH on the active BWP of the SCell, and/or transmitting PUCCH/PUSCH/RACH/SRS on the active BWP (e.g., if the active BWP is an uplink BWP))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13, 24 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Malhotra et al. (2022/0353773), Malhotra, hereinafter.

Re. claims 2 and 24, Zhou teaches claims 1 and 23.

Zhou  further teaches wherein the scheduling switch notification indicates that subsequent to the switch, the one or more next network nodes are to have both user and control data connections with the UE and other network nodes are to have user data connections with the UE, the other network nodes comprising one or more network nodes among the first and second network nodes other than the one or more next network nodes (Fig. 27 & ¶0288 - in response to transitioning the SCell from a dormant state to a non-dormant state, the wireless device may switch to the non-dormant BWP (e.g., BWP 3 as shown in FIG. 27), configured by the base station, as an active BWP of the SCell. Based on the switching to the non-dormant BWP as the active BWP of the SCell, the wireless device may perform at least one of: monitoring PDCCH on the active BWP of the SCell (or monitoring PDCCH for the SCell when the SCell is configured to be cross-carrier scheduled by another cell), receiving PDSCH on the active BWP of the SCell, and/or transmitting PUCCH/PUSCH/RACH/SRS on the active BWP (e.g., if the active BWP is an uplink BWP)).

Yet, Zhou does not expressly teach wherein prior to the switch, the first network node has both user and control data connections with the UE and the one or more second network nodes have user data connections with the UE, 
However, in the analogous art, Malhotra  explicitly discloses wherein prior to the switch, the first network node has both user and control data connections with the UE and the one or more second network nodes have user data connections with the UE (Fig. 1-2 & ¶0016 - Before the handover from 5G access node 111 to LTE access node 112, wireless UE 110 and 5G access node 111 wirelessly exchange user data. 5G access node 111 and UPF 123 exchange the user data. UPF 123 and an external data system exchange the user data. Also, see step 201 in Fig. 1 along with ¶0022.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system for dormancy management in a wireless cellular system to include Malhotra’s invention of data gateway selection for wireless user equipment handover, because it provides an efficient mechanism in performing handover from 5GNR network to an LTE network or from an MMW network to a 5GNR network for the wireless user equipment without using a Domain Name System (DNS) in determining a Gateway Identifier (GW ID), thereby, improves network signaling load, in turns, reduces delay in handover completion between  5GNR and LTE networks. ( ¶0002-¶0005, Malhotra)

Re. claims 13 and 28, Zhou teaches claims 12 and 27.

Zhou  further teaches wherein the scheduling switch notification indicates that subsequent to the switch, the one or more next network nodes are to have both user and control data connections with the UE and other network nodes are to have user data connections with the UE, the other network nodes comprising one or more network nodes among the first and second network nodes other than the one or more next network nodes. (Fig. 27 & ¶0288 - in response to transitioning the SCell from a dormant state to a non-dormant state, the wireless device may switch to the non-dormant BWP (e.g., BWP 3 as shown in FIG. 27), configured by the base station, as an active BWP of the SCell. Based on the switching to the non-dormant BWP as the active BWP of the SCell, the wireless device may perform at least one of: monitoring PDCCH on the active BWP of the SCell (or monitoring PDCCH for the SCell when the SCell is configured to be cross-carrier scheduled by another cell), receiving PDSCH on the active BWP of the SCell, and/or transmitting PUCCH/PUSCH/RACH/SRS on the active BWP (e.g., if the active BWP is an uplink BWP)).
Yet, Zhou does not expressly teach wherein prior to the switch, the first network node has both user and control data connections with the UE and the one or more second network nodes have user data connections with the UE,  
However, in the analogous art, Malhotra  explicitly discloses wherein prior to the switch, the first network node has both user and control data connections with the UE and the one or more second network nodes have user data connections with the UE (Fig. 1-2 & ¶0016 - Before the handover from 5G access node 111 to LTE access node 112, wireless UE 110 and 5G access node 111 wirelessly exchange user data. 5G access node 111 and UPF 123 exchange the user data. UPF 123 and an external data system exchange the user data. Also, see step 201 in Fig. 1 along with ¶0022.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Malhotra’s invention of data gateway selection for wireless user equipment handover, because it provides an efficient mechanism in performing handover from 5GNR network to an LTE network or from an MMW network to a 5GNR network for the wireless user equipment without using a Domain Name System (DNS) in determining a Gateway Identifier (GW ID), thereby, improves network signaling load, in turns, reduces delay in handover completion between  5GNR and LTE networks. ( ¶0002-¶0005, Malhotra)
Claims 4-5, 15-16, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou,  in view of Li et al. (2022/0256462), Li, hereinafter.

Re. claims 4 and 25, Zhou teaches claims 1 and 23.
Yet Zhou does not expressly teach wherein the at least one processor is configured to send the scheduling switch notification on a wake-up-signal (WUS) occasion of the UE.
However, in the analogous art, Li  explicitly discloses wherein the at least one processor (Fig. 12, 1201) is configured to send the scheduling switch notification on a wake-up-signal (WUS) occasion of the UE (Fig. 1-8 & ¶0082 - an Scell dormancy indication carried in PDCCH1 may include 2 bits; and an Scell dormancy indication carried in PDCCH2 may include 1 bit.  Fig. 1-8 & ¶0083 - For case 2, only one second PDCCH is configured on an SPCell, a quantity of bits of a wake-up indication is configured based on a plurality of DRX groups. For example, a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0153 - a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0154 - a plurality of DRX groups are indicated by the one wake-up indication bit. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Li’s invention of a system and a method for processing an Scell dormancy indication in a wireless communications system, because it provides different Scell dormancy indications for different DRX groups, enabling Scell dormancy indications in a one-to-one correspondence with DRX groups by realizing configuration of dormancy behavior of an Scell group in the DRX groups, in turns, improves flexibility of an Scell dormancy indication, resulting in considerable reduction of power consumption for terminals operating in 5G wireless communications system.( ¶0037/¶0079, Li)
Re. claim 5, Zhou and  Li teach claim 4.
Yet Zhou does not expressly teach wherein in sending the scheduling switch notification on the WUS, the at least one processor is configured to: set a wakeup indication of the WUS to indicate that the UE need not be activated on a next discontinuous reception (DRX) active time; set one or more node dormancy indications of the WUS to indicate that the one or more second network nodes are not dormant; and transmit the WUS to the UE.
However, in the analogous art, Li  explicitly discloses wherein in sending the scheduling switch notification on the WUS, the at least one processor (Fig. 12, 1201) is configured to: set a wakeup indication of the WUS to indicate that the UE need not be activated on a next discontinuous reception (DRX) active time; set one or more node dormancy indications of the WUS to indicate that the one or more second network nodes are not dormant (Fig. 1-8 & ¶0048 - A WUS controls whether to start an onduration after the WUS. A WUS is based on a PDCCH, that is, a WUS is a PDCCH. A WUS exists in DRX off, namely, outside active time. The WUS may be considered as a small-scale PDCCH. Fig. 1-8 & ¶0055 - A WUS is used to indicate a per cell group (per CG) of each piece of UE; and each CG has only one DRX-related configuration. However, it is equivalent that an Scell dormancy indication further indicates dormancy behavior of each Scell group in a cell group controlled by a WUS. Fig. 1-8 & ¶0082 - an Scell dormancy indication carried in PDCCH1 may include 2 bits; and an Scell dormancy indication carried in PDCCH2 may include 1 bit.  Fig. 1-8 & ¶0083 - For case 2, only one second PDCCH is configured on an SPCell, a quantity of bits of a wake-up indication is configured based on a plurality of DRX groups. For example, a 2-bit wake-up indication is configured for two DRX groups. 1-8 & ¶0089 - dormancy control may be performed on an Scell group in a DRX group corresponding to the second PDCCH based on dormancy behavior indicated by the Scell group in the DRX group. The dormancy behavior indicates that when an Scell group in the DRX group is dormant, the Scell group enters the dormancy state. ….. the dormancy behavior indicates that when an Scell group in the DRX group is non-dormant, the Scell group enters the non-dormancy state. Fig. 1-8 & ¶0153 - a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0154 - a plurality of DRX groups are indicated by the one wake-up indication bit. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy stat); and  transmit the WUS to the UE (Fig. 1-8 & ¶0048 - A WUS controls whether to start an onduration after the WUS. A WUS is based on a PDCCH, that is, a WUS is a PDCCH. A WUS exists in DRX off, namely, outside active time. The WUS may be considered as a small-scale PDCCH. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Li’s invention of a system and a method for processing an Scell dormancy indication in a wireless communications system, because it provides different Scell dormancy indications for different DRX groups, enabling Scell dormancy indications in a one-to-one correspondence with DRX groups by realizing configuration of dormancy behavior of an Scell group in the DRX groups, in turns, improves flexibility of an Scell dormancy indication, resulting in considerable reduction of power consumption for terminals operating in 5G wireless communications system.( ¶0037/¶0079, Li)

Re. claims 15 and 29, Zhou teaches claims 12 and 27.
Yet Zhou does not expressly teach wherein the at least one processor is configured to receive the scheduling switch notification on a wake-up-signal (WUS) occasion of the UE.
However, in the analogous art, Li  explicitly discloses wherein the at least one processor (Fig. 1110) is configured to receive the scheduling switch notification on a wake-up-signal (WUS) occasion of the UE. (Fig. 1-8 & ¶0082 - an Scell dormancy indication carried in PDCCH1 may include 2 bits; and an Scell dormancy indication carried in PDCCH2 may include 1 bit.  Fig. 1-8 & ¶0083 - For case 2, only one second PDCCH is configured on an SPCell, a quantity of bits of a wake-up indication is configured based on a plurality of DRX groups. For example, a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0153 - a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0154 - a plurality of DRX groups are indicated by the one wake-up indication bit. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Li’s invention of a system and a method for processing an Scell dormancy indication in a wireless communications system, because it provides different Scell dormancy indications for different DRX groups, enabling Scell dormancy indications in a one-to-one correspondence with DRX groups by realizing configuration of dormancy behavior of an Scell group in the DRX groups, in turns, improves flexibility of an Scell dormancy indication, resulting in considerable reduction of power consumption for terminals operating in 5G wireless communications system.( ¶0037/¶0079, Li)
Re. claim 16 , Zhou and Li teach claim 15.
Yet Zhou does not expressly teach wherein the at least one processor is configured to determine that the scheduling switch notification has been received on the WUS occasion when a wakeup indication of the WUS indicates that the UE need not be activated on a next discontinuous reception (DRX) active time, and one or more node dormancy indications of the WUS indicate that one or more second network nodes are not dormant.
However, in the analogous art, Li  explicitly discloses wherein the at least one processor (Fig. 1110) determine that the scheduling switch notification has been received on the WUS occasion (Fig. 1-8 & ¶0082 - an Scell dormancy indication carried in PDCCH1 may include 2 bits; and an Scell dormancy indication carried in PDCCH2 may include 1 bit.  Fig. 1-8 & ¶0083 - For case 2, only one second PDCCH is configured on an SPCell, a quantity of bits of a wake-up indication is configured based on a plurality of DRX groups. For example, a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0153 - a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0154 - a plurality of DRX groups are indicated by the one wake-up indication bit. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy state) when a wakeup indication of the WUS indicates that the UE need not be activated on a next discontinuous reception (DRX) active time, and one or more node dormancy indications of the WUS indicate that one or more second network nodes are not dormant (Fig. 1-8 & ¶0048 - A WUS controls whether to start an onduration after the WUS. A WUS is based on a PDCCH, that is, a WUS is a PDCCH. A WUS exists in DRX off, namely, outside active time. The WUS may be considered as a small-scale PDCCH. Fig. 1-8 & ¶0055 - A WUS is used to indicate a per cell group (per CG) of each piece of UE; and each CG has only one DRX-related configuration. However, it is equivalent that an Scell dormancy indication further indicates dormancy behavior of each Scell group in a cell group controlled by a WUS. Fig. 1-8 & ¶0082 - an Scell dormancy indication carried in PDCCH1 may include 2 bits; and an Scell dormancy indication carried in PDCCH2 may include 1 bit.  Fig. 1-8 & ¶0083 - For case 2, only one second PDCCH is configured on an SPCell, a quantity of bits of a wake-up indication is configured based on a plurality of DRX groups. For example, a 2-bit wake-up indication is configured for two DRX groups. 1-8 & ¶0089 - dormancy control may be performed on an Scell group in a DRX group corresponding to the second PDCCH based on dormancy behavior indicated by the Scell group in the DRX group. The dormancy behavior indicates that when an Scell group in the DRX group is dormant, the Scell group enters the dormancy state. ….. the dormancy behavior indicates that when an Scell group in the DRX group is non-dormant, the Scell group enters the non-dormancy state. Fig. 1-8 & ¶0153 - a 2-bit wake-up indication is configured for two DRX groups. Fig. 1-8 & ¶0154 - a plurality of DRX groups are indicated by the one wake-up indication bit. Fig. 1-8 & ¶0158 - Step 801: Send a first physical downlink control channel PDCCH to a terminal, where the first PDCCH carries Scell dormancy indications corresponding to at least two DRX groups, each Scell dormancy indication is used to indicate dormancy behavior of an Scell group in one of the DRX groups, and the dormancy behavior includes entering a dormancy state or entering a non-dormancy stat).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Li’s invention of a system and a method for processing an Scell dormancy indication in a wireless communications system, because it provides different Scell dormancy indications for different DRX groups, enabling Scell dormancy indications in a one-to-one correspondence with DRX groups by realizing configuration of dormancy behavior of an Scell group in the DRX groups, in turns, improves flexibility of an Scell dormancy indication, resulting in considerable reduction of power consumption for terminals operating in 5G wireless communications system.( ¶0037/¶0079, Li)









Claims 6-10, 17-21, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou,  in view of Kim et al. (2021/0250156), Kim, hereinafter.


Re. claims 6 and 17, Zhou teaches claims 1 and 12.
Yet, Zhou does not expressly teach wherein the scheduling switch notification includes identity indications of the one or more next network nodes.
However, in the analogous art, Kim  explicitly discloses wherein the scheduling switch notification includes identity indications of the one or more next network nodes. (Fig. 6-18 & ¶0014 -  RRC message further includes a first SCell group ID to which the SCell belongs for a dormancy related PDCCH within active time,…..second SCell group ID to which the SCell belongs for a dormancy related PDCCH outside active time…... Fig. 6-18 & ¶0015 - the dormant BWP for the SCell is switched to the downlink BWP of the second BWP ID, in case that the dormancy related PDCCH within active time is received, and the dormant BWP for the SCell is switched to the downlink BWP of the third BWP ID, in case that the dormancy related PDCCH outside active time is received. Fig. 6-18 & ¶0302 - UE may receive the PDCCH DCI in the PCell 901, read the DCI, and then identify whether there is a bitmap including an indication for BWPs of SCells or SCell groups (for example, switching to or activating the dormant BWP, or switching to or activating the normal BWP). If there is the bitmap, the UE may switch to or activate the BWP according to the bit value for the SCell or SCells 902, 903 belonging to the SCell group indicated by each bit. For example, if the bit of the bitmap indicates a first SCell 902 (or a first SCell identifier) or an SCell group including the first SCell (or an SCell group identifier) and the bit value is 0 (or 1), the UE may activate a BWP 921 to a dormant BWP 922 for the first SCell 902 or switch the current BWP to the dormant BWP 922 or, if the current BWP is not a dormant BWP, switch or activate the currently activated BWP 921 to the dormant BWP 922 as indicated by reference numeral 925. Fig. 6-18 & ¶0431 - When the bit value of the bitmap is 0, the bit value of 0 may indicate switching to a dormant BWP or activation of a dormant BWP for each activated SCell or SCell identifier corresponding to the bit (if a dormant BWP is configured or is included in a first SCell group or a second SCell group). …. when the bit value of the bitmap is 0, the bit value of 0 may indicate switching to a dormant BWP or activation of a dormant BWP for each activated SCell or SCell identifier corresponding to the bit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)

Re. claims 7 and 18, Zhou and Kim teach claims 6 and 17.
Yet, Zhou does not expressly teach wherein each identity indication comprises any one or more of physical cell ID (PCI), NR cell global identifier (NCGI), gNB identifier (gNB ID), and global gNB ID, or wherein each identity indication comprises a system frame number (SFN), a slot number, or both, each next network node being mapped to one or a combination of the SFN and the slot number, or both.
However, in the analogous art, Kim  explicitly discloses teach wherein each identity indication comprises any one or more of physical cell ID (PCI), NR cell global identifier (NCGI), gNB identifier (gNB ID), and global gNB ID (Fig. 6-18 & ¶0475 - gNB may configure a plurality of SCells in the UE for carrier aggregation… allocate each SCell identifier, configure a dormant BWP for each SCell.  Fig. 6-18 & ¶0302 - UE may receive the PDCCH DCI in the PCell 901, read the DCI, and then identify whether there is a bitmap including an indication for BWPs of SCells or SCell groups (for example, switching to or activating the dormant BWP, or switching to or activating the normal BWP). If there is the bitmap, the UE may switch to or activate the BWP according to the bit value for the SCell or SCells 902, 903 belonging to the SCell group indicated by each bit. For example, if the bit of the bitmap indicates a first SCell 902 (or a first SCell identifier) or an SCell group including the first SCell (or an SCell group identifier) and the bit value is 0 (or 1), the UE may activate a BWP 921 to a dormant BWP 922 for the first SCell 902 or switch the current BWP to the dormant BWP 922 or, if the current BWP is not a dormant BWP, switch or activate the currently activated BWP 921 to the dormant BWP 922 as indicated by reference numeral 925. Fig. 6-18 & ¶0431 - When the bit value of the bitmap is 0, the bit value of 0 may indicate switching to a dormant BWP or activation of a dormant BWP for each activated SCell or SCell identifier corresponding to the bit (if a dormant BWP is configured or is included in a first SCell group or a second SCell group). …. when the bit value of the bitmap is 0, the bit value of 0 may indicate switching to a dormant BWP or activation of a dormant BWP for each activated SCell or SCell identifier corresponding to the bit . Examiner interprets that only of the feature to be mapped because of the presence of “any one or more” along with presence of “or” in the limitation.) , or wherein each identity indication comprises a system frame number (SFN), a slot number, or both, each next network node being mapped to one or a combination of the SFN and the slot number, or both.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)
Re. claims 8 and 19, Zhou and Kim teach claims 6 and 17.
Zhou further teaches wherein the UE is configured with a scheduling nodes list comprising one or more network nodes that can function as a scheduling node, each network node of the scheduling nodes list being the first network node or one of the second network nodes, and wherein each identity indication maps to a network node of the scheduling nodes list. (Fig. 21A-B / Fig. 27-31 & ¶0257 -  Ci  field may indicate an activation/deactivation status of an SCell with an SCell index i if an SCell with SCell index i is configured….. when the Ci field is set to one, an SCell with an SCell index i may be activated. In an example, when the Ci field is set to zero, an SCell with an SCell index i may be deactivated. Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0270 - a base station (e.g., gNB) may transmit to a wireless device one or more messages comprising configuration parameters of a plurality of cells (e.g., CC1, CC2). The one or more messages (e.g., RRC messages) comprise a serving cell configuration IE (e.g., ServingCellConfig, as shown in FIG. 24) used to configure (add or modify) the wireless device with a serving cell, which may be a SpCell or an SCell of an MCG or SCG, where the serving cell configuration IE further comprises…a cross-carrier scheduling configuration (e.g., CrossCarrierSchedulingConfig) IE. The cross-carrier scheduling configuration IE may comprise configuration parameters of cross-carrier scheduling configuration. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo).  Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0272 - a base station may transmit to a wireless device one or more messages comprising configuration parameters indicating CC2 and/or CC3 are cross-carrier scheduled by CC1. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo), the scheduling cell information comprising second set of parameters (e.g., schedulingcellid and/or cif-InSchedulingCell) indicating a cell (identified by the cif-InSchedulingCell) is cross-carrier scheduled by another cell identified by the schedulingcellid. Similar to instant application,  at least in ¶0127, where it recites,  “UE may be provided with one or more indices to the scheduling cells list as the identity indications“, also, at least in ¶0134, where it recites, “A scheduling cells list comprising one or more cells that can function as a scheduling cell for the UE. Each cell in the list may be a primary cell or one of the secondary cells“.)

Re. claims 9 and 20, Zhou teaches claims 1 and 12.
Zhou further teaches wherein the UE is configured with a scheduling nodes list comprising one or more network nodes that can function as a scheduling node, each network node of the scheduling nodes list being the first network node or one of the second network nodes (Fig. 21A-B / Fig. 27-31 & ¶0257 -  Ci  field may indicate an activation/deactivation status of an SCell with an SCell index i if an SCell with SCell index i is configured….. when the Ci field is set to one, an SCell with an SCell index i may be activated. In an example, when the Ci field is set to zero, an SCell with an SCell index i may be deactivated. Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0270 - a base station (e.g., gNB) may transmit to a wireless device one or more messages comprising configuration parameters of a plurality of cells (e.g., CC1, CC2). The one or more messages (e.g., RRC messages) comprise a serving cell configuration IE (e.g., ServingCellConfig, as shown in FIG. 24) used to configure (add or modify) the wireless device with a serving cell, which may be a SpCell or an SCell of an MCG or SCG, where the serving cell configuration IE further comprises…a cross-carrier scheduling configuration (e.g., CrossCarrierSchedulingConfig) IE. The cross-carrier scheduling configuration IE may comprise configuration parameters of cross-carrier scheduling configuration. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo).  Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0272 - a base station may transmit to a wireless device one or more messages comprising configuration parameters indicating CC2 and/or CC3 are cross-carrier scheduled by CC1. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo), the scheduling cell information comprising second set of parameters (e.g., schedulingcellid and/or cif-InSchedulingCell) indicating a cell (identified by the cif-InSchedulingCell) is cross-carrier scheduled by another cell identified by the schedulingcellid. Similar to instant application,  at least in ¶0127, where it recites,  “UE may be provided with one or more indices to the scheduling cells list as the identity indications“, also, at least in ¶0134, where it recites, “A scheduling cells list comprising one or more cells that can function as a scheduling cell for the UE. Each cell in the list may be a primary cell or one of the secondary cells“.)
Yet, Zhou does not expressly teach wherein the one or more next network nodes are chosen from the scheduling nodes list in a round robin fashion, or wherein the nodes in the scheduling nodes list are ordered, and the one or more next network nodes are chosen from the scheduling nodes list based on the ordering, or both.
However, in the analogous art, Kim explicitly discloses wherein the one or more next network nodes are chosen from the scheduling nodes list in a round robin fashion, or wherein the nodes in the scheduling nodes list are ordered, and the one or more next network nodes are chosen from the scheduling nodes list based on the ordering (Fig. 6-18 & ¶0308 - A first UE 1010 applying information configured through the RRC message may monitor the PDCCH on the basis of the PS-RNTI which is an identifier configured within the short time interval 1002 configured before the next active time 1030 of the DRX cycle and search for the first DCI format 1003 from the gNB in the search space. If the first DCI format 1003 is detected, the first UE may read the bitmap 1004 including indication information for the dormant BWPs of the first SCell groups of the first UE in the first DCI format 1003 based on time information or location information configured through the RRC message. …. each bit value of the bitmap may be mapped to or indicate each first SCell group in an ascending order of SCell group identifier values of the first SCell groups configured to the first UE from the right bit (for example, from the least significant bit (LSB)) of the bitmap. … each bit value of the bitmap may be mapped to or indicate each first SCell group in a descending order of SCell group identifier values of the first SCell groups configured in the first UE from the right bit (for example, from the least significant bit (LSB)) of the bitmap. …. each bit value of the bitmap may be mapped to or indicate each first SCell group in an ascending order of SCell group identifier values of the first SCell groups configured in the first UE from the left bit (for example, from the most significant bit (MSB)) of the bitmap. In another method, each bit value of the bitmap may be mapped to or indicate each first SCell group in a descending order of SCell group identifier values of the first SCell groups configured in the first UE from the left bit (for example, from the most significant bit (MSB)) of the bitmap. Examiner interprets that only of the claim limitations to be mapped because of the presence of “or”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)

Re. claim 10, Zhou teaches claim 1.
Yet, Zhou does not expressly teach wherein the switching the provision of the scheduling information for the UE from the first network node to the one or more next network nodes occurs at a discontinuous reception (DRX) active time of the UE subsequent to sending the scheduling switch notification, or after a passage of a trigger offset time since sending the scheduling switch notification.
However, in the analogous art, Kim  explicitly discloses wherein the switching the provision of the scheduling information for the UE from the first network node to the one or more next network nodes occurs at a discontinuous reception (DRX) active time of the UE subsequent to sending the scheduling switch notification (Fig. 6-18 & ¶0014 -  RRC message further includes a first SCell group ID to which the SCell belongs for a dormancy related PDCCH within active time,…..second SCell group ID to which the SCell belongs for a dormancy related PDCCH outside active time…... Fig. 6-18 & ¶0015 - the dormant BWP for the SCell is switched to the downlink BWP of the second BWP ID, in case that the dormancy related PDCCH within active time is received, and the dormant BWP for the SCell is switched to the downlink BWP of the third BWP ID, in case that the dormancy related PDCCH outside active time is received. Fig. 6-18 & ¶0308 - A first UE 1010 applying information configured through the RRC message may monitor the PDCCH on the basis of the PS-RNTI which is an identifier configured within the short time interval 1002 configured before the next active time 1030 of the DRX cycle and search for the first DCI format 1003 from the gNB in the search space. If the first DCI format 1003 is detected, the first UE may read the bitmap 1004 including indication information for the dormant BWPs of the first SCell groups of the first UE in the first DCI format 1003 based on time information or location information configured through the RRC message. Examiner interprets that only of the claim limitations to be mapped because of the presence of “or” ), or after a passage of a trigger offset time since sending the scheduling switch notification.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)
Re. claim 21, Zhou teaches claim 12.
Yet, Zhou does not expressly teach wherein the at least one processor configured to switch to monitor the one or more next network nodes at a discontinuous reception (DRX) active time of the UE subsequent to receiving the scheduling switch notification, or after a passage of a trigger offset time since receiving the scheduling switch notification.
However, in the analogous art, Kim  explicitly discloses wherein the at least one processor (Fig. 19, 1940) configured to switch to monitor the one or more next network nodes at a discontinuous reception (DRX) active time of the UE subsequent to receiving the scheduling switch notification (Fig. 6-18 & ¶0014 -  RRC message further includes a first SCell group ID to which the SCell belongs for a dormancy related PDCCH within active time,…..second SCell group ID to which the SCell belongs for a dormancy related PDCCH outside active time…... Fig. 6-18 & ¶0015 - the dormant BWP for the SCell is switched to the downlink BWP of the second BWP ID, in case that the dormancy related PDCCH within active time is received, and the dormant BWP for the SCell is switched to the downlink BWP of the third BWP ID, in case that the dormancy related PDCCH outside active time is received. Fig. 6-18 & ¶0308 - A first UE 1010 applying information configured through the RRC message may monitor the PDCCH on the basis of the PS-RNTI which is an identifier configured within the short time interval 1002 configured before the next active time 1030 of the DRX cycle and search for the first DCI format 1003 from the gNB in the search space. If the first DCI format 1003 is detected, the first UE may read the bitmap 1004 including indication information for the dormant BWPs of the first SCell groups of the first UE in the first DCI format 1003 based on time information or location information configured through the RRC message. Examiner interprets that only of the claim limitations to be mapped because of the presence of “or”), or after a passage of a trigger offset time since receiving the scheduling switch notification. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)

Re. claims 26 and 30, Zhou teaches claims 23 and 27.
Zhou further teaches wherein the UE is configured with a scheduling nodes list comprising one or more network nodes that can function as a scheduling node, each network node of the scheduling nodes list being the first network node or one of the second network nodes (Fig. 21A-B / Fig. 27-31 & ¶0257 -  Ci  field may indicate an activation/deactivation status of an SCell with an SCell index i if an SCell with SCell index i is configured….. when the Ci field is set to one, an SCell with an SCell index i may be activated. In an example, when the Ci field is set to zero, an SCell with an SCell index i may be deactivated. Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0270 - a base station (e.g., gNB) may transmit to a wireless device one or more messages comprising configuration parameters of a plurality of cells (e.g., CC1, CC2). The one or more messages (e.g., RRC messages) comprise a serving cell configuration IE (e.g., ServingCellConfig, as shown in FIG. 24) used to configure (add or modify) the wireless device with a serving cell, which may be a SpCell or an SCell of an MCG or SCG, where the serving cell configuration IE further comprises…a cross-carrier scheduling configuration (e.g., CrossCarrierSchedulingConfig) IE. The cross-carrier scheduling configuration IE may comprise configuration parameters of cross-carrier scheduling configuration. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo).  Fig. 23A-B / Fig 24/ Fig. 27-31 & ¶0272 - a base station may transmit to a wireless device one or more messages comprising configuration parameters indicating CC2 and/or CC3 are cross-carrier scheduled by CC1. The configuration parameters may comprise a scheduling cell information (e.g., schedulingCellinfo), the scheduling cell information comprising second set of parameters (e.g., schedulingcellid and/or cif-InSchedulingCell) indicating a cell (identified by the cif-InSchedulingCell) is cross-carrier scheduled by another cell identified by the schedulingcellid. Similar to instant application,  at least in ¶0127, where it recites,  “UE may be provided with one or more indices to the scheduling cells list as the identity indications“, also, at least in ¶0134, where it recites, “A scheduling cells list comprising one or more cells that can function as a scheduling cell for the UE. Each cell in the list may be a primary cell or one of the secondary cells“).
Yet, Zhou does not expressly teach wherein the one or more next network nodes are chosen from the scheduling nodes list without providing identity indications to the UE.
However, in the analogous art, Kim explicitly discloses wherein the one or more next network nodes are chosen from the scheduling nodes list without providing identity indications to the UE. (Fig. 6-18 & ¶0308 -  A first UE 1010 applying information configured through the RRC message may monitor the PDCCH on the basis of the PS-RNTI which is an identifier configured within the short time interval 1002 configured before the next active time 1030 of the DRX cycle and search for the first DCI format 1003 from the gNB in the search space. If the first DCI format 1003 is detected, the first UE may read the bitmap 1004 including indication information for the dormant BWPs of the first SCell groups of the first UE in the first DCI format 1003 based on time information or location information configured through the RRC message. …. each bit value of the bitmap may be mapped to or indicate each first SCell group in an ascending order of SCell group identifier values of the first SCell groups configured to the first UE from the right bit (for example, from the least significant bit (LSB)) of the bitmap. … each bit value of the bitmap may be mapped to or indicate each first SCell group in a descending order of SCell group identifier values of the first SCell groups configured in the first UE from the right bit (for example, from the least significant bit (LSB)) of the bitmap. …. each bit value of the bitmap may be mapped to or indicate each first SCell group in an ascending order of SCell group identifier values of the first SCell groups configured in the first UE from the left bit (for example, from the most significant bit (MSB)) of the bitmap. In another method, each bit value of the bitmap may be mapped to or indicate each first SCell group in a descending order of SCell group identifier values of the first SCell groups configured in the first UE from the left bit (for example, from the most significant bit (MSB)) of the bitmap. Similar to instant application,  at least in ¶0151, where it recites, “the next scheduling cells may be identified without the current scheduling cell having to provide any identity indications. That is, there may be rules or protocol that the UE is expected to implement when choosing or identifying the next scheduling cells. In one implementation, the UE may choose the next scheduling cells from the configured scheduling cells list. For example, the cells in the scheduling cells list may be ordered, and the choices of the next scheduling cells may be based on the ordering“).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for dormancy management in a wireless cellular system to include Kim’s invention of a system and a method for managing dormant bandwidth part  in a next-generation mobile communication system, because it provides an efficient mechanism in managing dormant bandwidth part by introducing a bandwidth part switching method, which, in turns, improves power consumption of a terminal device with improved latency, thereby,  ensures higher data transmission rate for the next-generation mobile communication system. (¶0011/¶0132, Kim)

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 11 –  wherein the first network node is a default scheduling node, wherein the method further comprises switching back to be the scheduling node for the UE after expiration of a resume-default-inactivity timer or expiration of a result- default timer at the one or more next network nodes, the resume-default-inactivity timer or the result-default timer being started upon switching the scheduling, wherein the resume-default-inactivity timer is a timer that is restarted each time a downlink control indicator (DCI) is sent to the UE by the one or more next network nodes before the expiration thereof, and wherein the resume-default timer is a timer that continues to run regardless of whether or not the DCI is sent to the UE by the one or more next network nodes.
Claim 22 – wherein the at least one processor is further configured to: switch to monitor a default scheduling node for scheduling information after expiration of a resume-default-inactivity timer or expiration of a result-default timer at the one or more next network nodes, the resume-default-inactivity timer or the result- default timer being started upon switching the scheduling, wherein the resume-default-inactivity timer is a timer that is restarted each time a downlink control indicator (DCI) is sent to the UE by the one or more next network nodes before the expiration thereof, and wherein the resume-default timer is a timer that continues to run regardless of whether or not the DCI is sent to the UE by the one or more next network nodes.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tsai 8.
Hsieh et al. (2021/0050987); See Abstract, ¶0005-¶0007, ¶0015-¶0016, ¶0025-¶0035, claims 1-4, 11-14 along with Fig. 1-4.
Huang et al. (2021/0329677);  See ¶0068, ¶0105,¶0113-¶0162,¶0398-¶0399, ¶0405-¶0420, ¶0426-¶0433, ¶0498- ¶0514 along with Fig. 1-13.
3GPP TSG RAN WG1 #99; R1-1912055, Source: vivo; Title:	Fast Scell activation and dormancy like behavior, Reno, USA, November 18th – 22nd, 2019. See §3, §4 (proposals 3-5).
3GPP TSG RAN WG1 Meeting #99; R1-1911972; Source: ZTE Corporation; Title: Discussion on low latency SCell activation; Reno, USA, 18th – 22nd November, 2019. See §1, §3, §4, §5 (proposals: 3-6).
3GPP TSG RAN WG1 #99; R1-1912497; Source: Samsung; Title: On SCell Activation and Dormant Cells; Reno, USA, November 18th – 22nd, 2019. See §1, §2, §3.
Yet, none of the references teach objected claims as mentioned supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467